Title: From Benjamin Franklin to Richard Jackson, 8 March 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. March 8. 1764
I hear our Money Bill is to come down this Day from the Governor with a Negative. It comply’d with four of the Stipulations made at the Council Board, viz. 1. The Proprietaries unappropriated Lands are explicitly exempted from Taxation. 2. Provincial Commissioners of Appeal are appointed. 3. The Paper Currency is made no legal Tender to the Proprietaries. 4. The Money is not to be dispos’d of without the Governor’s Consent. But the other Two, That the best of the Proprietor’s located uncultivated Lands should be taxed no higher than the worst of the People’s; and, That his Town Lots should be exempted from all Tax; these the House thought too unjust to be comply’d with. So the Bill will be damn’d, and the King’s Service depriv’d of £50,000, to save the Proprietaries a trifling Tax: unless the House should comply and alter their Bill, which is very uncertain.
Virginia has refus’d to comply in the least with the General’s Requisition; as you will see by the enclos’d Papers.
Chief Justice Morris is dead, and another of the Jersey Judges, Mr. Nevil, being disabled by a Palsey, there seem’d to be a Necessity of an immediate new Appointment. The Governor, by the Advice of his Council has accordingly appointed Charles Read, Esqr. (who was second Judge) to be Chief Justice, and Mr. Berrien to be Second in his Place. As these are Persons of good Character, and acquainted with the Law, I could wish to hear that the Appointment is confirm’d at home. A Word from you, properly plac’d, may do the Business.
Sometime last Spring I sent you a Catalogue of a large Collection of Ores, Minerals, and other Fossils of these Parts of America, which Collection is now in our Library; and I requested you would show it to our Friend Tissington. I never heard of your receiving it. I sent also Copies of sundry Schemes then on foot here for settling new Colonies.
I shall write farther by a Ship that sails for London next Sunday. This viâ Bristol, from, Dear Sir, Your most obedient humble Servant
B Franklin
R. Jackson, Esqr
 
Endorsed: 8 Mar. 1764 Benjn Franklin Esq
